Citation Nr: 0029825	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  98-08 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury with degenerative joint 
disease and osteoarthritis.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1939 to 
October 1945, from September 1946 to September 1949, and from 
September 1950 to October 1962.

  This matter is at the Board of Veterans' Appeals (Board) 
from a February 1998 decision by the Department of Veterans 
Affairs (VA) Denver Regional Office (RO), which continued a 
20 percent evaluation of the service connected residuals of a 
lumbar spine injury with degenerative disc disease and 
osteoarthritis.  

In June 1998, the veteran reported that he wanted to appear 
at a Board hearing at the RO.  The record reflects that he 
withdrew his hearing request in May 2000.  


FINDING OF FACT

The competent and probative evidence demonstrates that the 
residuals of the veteran's lumbar spine injury with 
degenerative disc disease and osteoarthritis are manifested 
by no more than moderate limitation of motion; but without 
objective evidence of severe limitation of motion, severe 
lumbosacral strain, or severe intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a lumbar spine injury, with degenerative joint 
disease and osteoarthritis, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records show that the veteran sustained a 
low back injury in January 1958 while climbing into a jeep.  
That injury was reported to have resolved quickly, but was 
aggravated about two hours later when he jumped into a 
foxhole.  The pertinent diagnosis at that time was acute, 
mild lumbosacral strain.  

The veteran filed a claim of service connection for 
"arthritis of the spine" in November 1962.  On VA 
examination in April 1963, he reiterated his in-service 
occurrences of low back injury.  After examination, the 
pertinent diagnosis was lower back arthralgia, chronically 
recurrent, "not symptomatic at this time."  

By June 1963 decision, the RO granted service connection for 
arthralgia of the low back due to strain, and rated it zero 
percent disabling under Diagnostic Code 5021.  

Routine VA examination in February 1977 revealed that side 
bending produced mild pain in both sacroiliac joints.  The 
diagnosis was arthralgia of the lumbar spine secondary to 
degenerative disease.  X-ray studies of the lumbar spine 
showed degenerative changes with no other abnormality.  In 
April 1977, the RO increased the rating for low back 
arthralgia from zero to 10 percent under Codes 5099-5003.

On VA examination in March 1985, the veteran complained of 
chronic low back pain radiating to both legs.  Examination 
revealed that forward flexion of the low back was limited to 
75 to 80 degrees, with backward extension and left flexion 
each limited to 10 to 15 degrees.  The diagnosis was 
degenerative joint disease and osteoarthritis of the 
lumbosacral spine.

By July 1985 decision, the RO recharacterized the low back 
disability as residuals of a lumbar spine injury with 
degenerative joint disease and osteoarthritis, increasing the 
evaluation of said disability from 10 to 20 percent under 
Codes 5010-5293.  

The veteran requested an increased evaluation for the 
service-connected lumbar spine disability in December 1995, 
claiming that arthritis had worsened in every area of his 
body.  

Private medical records were furnished which reflect 
treatment for numerous disorders from September 1991 to April 
1996.  The records show treatment primarily related to 
cardiopulmonary problems and musculoskeletal disorders 
involving the cervical spine and shoulders.  The private 
records are essentially negative for clinical findings or 
treatment for a low back disorder, except for an October 1995 
medical report evidencing a clinical finding and treatment by 
medication for thoracic and lumbar muscular back strain.

On VA examination in June 1996, the veteran complained of 
daily low back pain and intermittent episodes of low back 
spasm.  Functionally, he could walk three miles and 
comfortably lift 30 pounds.  Examination revealed that the 
contour of his spine was normal, and there was no tenderness 
to palpation.  Straight leg raising was to 85 degrees 
bilaterally.  Sensory examination in the lower extremities 
revealed diminished sensation to pinprick in the right heel 
area and along the left mid-foot into the great toe.  Motor 
strength was 5/5 in all of the lower extremities.  Deep 
tendon reflexes were 1+ at the knees and ankles.  The range 
of motion tests showed flexion of the lumbar spine limited by 
back pain to 80 degrees, and extension was to 25 degrees.  
Lateral flexion was to 25 degrees, bilaterally, and rotation 
was to 30 degrees, bilaterally.  Straight leg raising was to 
85 degrees, bilaterally.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with limitation of 
motion as described.

On further VA examination in December 1997, the veteran 
complained he experienced worsening of his low back pain with 
flare-ups of the lumbar spine symptoms "over the years."  
He complained of daily low back pain with flare-ups on 
activity, restricted motion and stiffness in the morning.  He 
reported that his back fatigued easily, and stated that he 
had bilateral sciatica.  He denied other neurological 
symptoms such as leg weakness or distinct areas of numbness.  
He reported that physical therapy was only somewhat helpful.  
On examination, flexion of the lumbosacral spine was to 70 
degrees, and extension was to 20 degrees.  Increased pain and 
easy fatigability were noted on gently resisted flexion an 
extension of the lumbar spine.  Lateral bending was to 20 
degrees bilaterally and rotation was to 25 degrees 
bilaterally.  There was a loss of the lumbar lordosis, and 
paralumbar spasm with tenderness found in the musculature on 
both sides of the lumbar spine.  Straight leg raising was 
negative.  The neurological examination was grossly normal.  
X-ray studies were interpreted as showing lumbar spondylosis 
and osteophyte at all lumbar levels, with degenerative disc 
disease at L4-5 and L5-S1.  X-ray studies also showed diffuse 
loss of height of lumbar vertebral bodies, noted to be of 
unclear significance, maybe related to osteoporosis and 
unlikely related to trauma.  There was no X-ray evidence of 
acute injury or subluxation, and the sacroiliac joints 
appeared unremarkable.  The diagnosis was degenerative joint 
disease of the lumbosacral spine with restricted motion.  The 
physician opined that an additional 15 degree range of motion 
loss for the DeLuca issues should be assigned, in particular 
for the increased pain with activity, and for the flare-ups 
of pain and easy fatigability of the lumbar spine. 

By February 1998 decision, the RO continued the previous 20 
percent evaluation of the service-connected residuals of 
lower back injury with degenerative joint disease and 
osteoarthritis.  The veteran initiated a timely appeal of the 
decision in March 1998.  In the substantive appeal, he 
contended that "there is severe limitation demonstrated by 
an inability to sit."

In April 1998, a private physician noted that he had treated 
the veteran for degenerative disc disease in the lumbosacral 
spine and degenerative arthritis "over the last number of 
years."  The physician reported that the low back 
disability, in connection with numerous other disorders, 
limited the veteran's ability to carry out his activities of 
daily living.  The physician stated that "I am writing on 
behalf of [the veteran] to confirm his diagnoses as above and 
. . . that these diagnoses are related to his initial 
disability resulting from his Army injuries."

VA examination was also conducted in January 1999, and the 
veteran complained of increased low back pain when he 
remained either sitting or standing.  He reported that he had 
been receiving treatment for chronic muscle spasm at a 
private medical facility.  He stated that "[w]alking seems 
to be all right," but bending over to lift more than 75 
pounds increased his low back pain.  Examination showed that 
that forward bending was to 85 degrees and extension was to 
25 degrees.  Lateral bending was 21 degrees to the right and 
30 degrees to the left.  Rotation was to 30 degrees, 
bilaterally.  The physician reported that there was no 
associated pain on active range of motion, and no tenderness 
or spasm was found.  The diagnosis was degenerative disc 
disease with degenerative arthritis of the lumbosacral spine.  
Commenting on DeLuca issues, the VA physician opined that 10 
degrees loss of range of motion should be added on flexion 
because of flare-ups of pain with repeated use.  The 
physician stated that there was no additional loss of range 
of motion because of impaired endurance, weakness, or 
incoordination.

During the January 1999 VA examination, the veteran stated 
that he received steroid shots to his low back when he was 
hospitalized at a private medical facility in Spring 1998.  
The record reflects that in May 1998, the RO requested all 
medical reports from the facility identified by the veteran, 
from April 1996 to the present.  The only medical record 
received in response to that request is an April 1996 record 
from the private facility was previously associated with the 
claims file. 

Legal Criteria and Analysis - Increased Rating

The veteran contends that the manifestations of his service-
connected lumbar spine disability are more severe than are 
represented by the current 20 percent disability evaluation.  
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (as 
amended by Public Law No: 106-398, FLOYD D. SPENCE NATIONAL 
DEFENSE AUTHORIZATION ACT FOR FY 2001, § 1611 (2000)); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The veteran has 
been afforded several examinations in relation to this claim 
and the RO has obtained his service medical records and 
reports generated by VA examination.  The records shows the 
RO has duly requested all private medical records identified 
by the veteran, and no private medical care provider has 
indicated that medical records exist which have not already 
been furnished.  Thus, as there does not appear to be any 
pertinent evidence that is not of record, VA has fulfilled 
its duty to assist the veteran in developing the facts 
pertinent to his claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

As shown above, the veteran's low back disability is 
currently evaluated by criteria set forth under 38 C.F.R. 
§ 4.71a, Code 5293, which provide that a 20 percent 
evaluation is warranted when intervertebral disc syndrome is 
characterized by moderate symptoms with recurring attacks of 
pain.  Severe symptoms, with recurring attacks and 
intermittent relief warrant a 40 percent evaluation.  
Pronounced symptoms that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under Code 5293 
is 60 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5295 (1999), which provides for the 
evaluation of lumbosacral strain.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When lumbosacral strain is severe; with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, a rating 
of 40 percent is provided.  The maximum rating available 
under Code 5295 is 40 percent.  

The veteran's low back disability could also be rated under 
38 C.F.R. § 4.71a, Code 5292 (1999), which provides for the 
evaluation of limitation of motion of the lumbar spine.  When 
the limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  The maximum evaluation available 
under Code 5292 is 40 percent.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
on the basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

As shown above, recent VA medical examination (most 
significantly the findings on VA examination in January 1999) 
found no significant findings of bone or soft tissue 
abnormalities, and neither postural abnormalities nor 
deformities were found.  Although the evidence indicates the 
veteran has a history of recurrent lower back pain if he sits 
or stands for an extended period of time, VA examination has 
been negative for numbness or tingling in the low back.  The 
veteran himself has denied distinct areas of numbness and 
weakness in the legs.  No VA physician has reported that the 
veteran walks with an abnormal gait.  

Clearly, range of motion of the veteran's low back was found 
to be somewhat limited.  In February 1997, low back range of 
motion was to 70 degrees on flexion, to 20 degrees on 
extension, to 20 degrees on lateral bending right and left, 
and to 25 degrees on rotation, bilaterally.  Complaints of 
increased pain and fatigability were noted on gently resisted 
flexion and extension.  More recently, on VA examination in 
January 1999, flexion was to 85 degrees, extension was to 25 
degrees, lateral bending was to 21 degrees on the left and to 
30 degrees on the right, and rotation was to 30 degrees 
bilaterally.  Even adding the suggested 10 degrees of lost 
motion to each of the finding on examination in February 
1997, or adding the suggested 15 degrees lost range of motion 
to those found in January 1999, the Board concludes that no 
more than moderate limitation of motion has been demonstrated 
on recent testing.  Although the February 1997 examination 
revealed spasm and tenderness in the paralumbar musculature 
on both sides of the spine, the more recent examination in 
January 1999 was negative for clinical findings of tenderness 
or spasm.  Notable as well is that the medical examinations 
throughout the history of the veteran's low spine disability 
do not reflect a history of incoordination or weakness.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain on the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain 
plays in the rating decision.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592.

Although the evidence includes the veteran's subjective 
reports of back pain and pain on motion, the Board finds that 
the objective medical findings fall short of demonstrating 
severe degenerative disc disease with recurring attacks and 
only intermittent relief.  While the veteran has degenerative 
disc disease, there is no evidence of weakness, muscle 
atrophy or other neurological findings suggestive of a severe 
or pronounced disability.  The record contains an explicit 
medical finding in December 1997 that neurological 
examination was grossly normal.  Therefore, the Board finds 
that the veteran's back disorder is appropriately rated at 20 
percent for residuals of a lumbar spine injury, with 
degenerative disc disease and osteoporosis, including 
consideration of pain on use and limitation of function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5293.

In sum, the medical evidence clearly shows that the veteran 
has degenerative disc disease and limited lumbar spine 
motion.  However, despite the recent examinations showing 
some limitation of lumbar spine motion and complaints of pain 
on flexion and extension, there has been no competent and 
probative evidence confirming the presence of objective signs 
of functional loss due to pain beyond that contemplated by 
the currently assigned rating.  The Board finds that there is 
simply no evidence of weakness, deformity, atrophy, or other 
signs of disability greater than the impairment recognized by 
the current evaluation.  Therefore, as the competent and 
probative evidence demonstrates degenerative changes with 
moderate disability, the Board finds that a rating higher 
than 20 percent is not warranted for limitation of motion of 
the lumbar spine, including consideration of pain on use and 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Codes 5003, 5292.  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000), concludes that the veteran's symptoms and 
manifestations of the residuals of a low back injury with 
degenerative joint disease and osteoarthritis are consistent 
with the 20 percent rating currently assigned, and that the 
preponderance of the evidence is against the assignment of an 
rating in excess of 20 percent for the low back disability.  
The evidence is not in relative equipoise, and the disability 
picture, as discussed above, does not approximate the 
criteria for a higher rating.  Accordingly, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1999) are 
inapplicable.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a lumbar spine injury with degenerative 
joint disease and osteoarthritis is denied.



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 11 -


- 1 -


